1

2

3

4

5

6

7                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
8                                  SEATTLE DIVISION

9                                              No.: 2:18-CV-00548-RSM

10 JASON TSUJIKAWA,
                                               STIPULATION AND ORDER FOR
11                       Plaintiff,            DISMISSAL WITH PREJUDICE

12          v.

13 LIFE INSURANCE COMPANY OF
   NORTH AMERICA,
14
                 Defendant.
15

16                                       I.   STIPULATION

17
            IT IS STIPULATED by and between the parties hereto that any and all claims or
18
     causes of action may be dismissed in their entirety with prejudice and without an award
19
     of costs or fees to either party.
20

21          DATED: November 13, 2018

22
            ROY LAW GROUP                              LANE POWELL PC
23
            By: /s/ Chris Roy                          By: /s/ Charles Huber
24             Chris Roy, WSBA No. 29070                  Charles Huber, WSBA No. 18941
               Attorneys for Plaintiff                    Attorneys for Defendant
25

26
      STIPULATION AND ORDER FOR DISMISSAL
      WITH PREJUDICE Case No.: 2:18-cv-00548-RSM                            ROY LAW GROUP
      Page 1 of 2                                                            1000 SW Broadway, #1740
                                                                                    Portland, OR 97205
                                                                                     TEL 503-206-4313
                                                                                     FAX 855-344-1726
                                                                                chris@roylawgroup.com
                                            II.   ORDER
1

2           The parties having stipulated for dismissal of any and all claims or causes of
3    action in their entirety with prejudice and without an award of costs or fees to either
4    party, and the Court being fully advised in the premises; NOW THEREFORE,
5
            IT IS ORDERED that any and all claims or causes of action in their entirety are
6
     hereby dismissed with prejudice and without and award of costs or fees to either party.
7

8           DATED this 14 day of November, 2018.
9

10

11
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15   Presented by:
16   ROY LAW GROUP
17
     By: /s/ Chris Roy
18      Chris Roy, WSBA No. 29070
        chris@roylawpdx.com
19      Attorneys for Plaintiff
20
     LANE POWELL PC
21
     By: /s/ Charles Huber
22      Charles Huber, WSBA No. 18941
        huberc@lanepowell.com
23
        Attorneys for Defendant
24

25

26
      STIPULATION AND ORDER FOR DISMISSAL
      WITH PREJUDICE Case No.: 2:18-cv-00548-RSM                               ROY LAW GROUP
      Page 2 of 2                                                               1000 SW Broadway, #1740
                                                                                       Portland, OR 97205
                                                                                        TEL 503-206-4313
                                                                                        FAX 855-344-1726
                                                                                   chris@roylawgroup.com
